Citation Nr: 1514764	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-22 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, this matter was remanded for additional development.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.     38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014). 

In this case, the RO provided the Veteran with compliant pre-adjudication notice   in a letter dated in December 2008.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the VA obtained service treatment records, post-service VA treatment records, and VA examination reports.

The Board also notes that the actions requested in the October 2014 remand have been undertaken.  A request was sent to the Veteran for information on any outstanding private treatment records, and the Veteran did not respond with any additional provider information.  Updated VA treatment records were obtained.  The Veteran was also afforded a VA examination and he and his representative were subsequently furnished with a Supplemental State of the Case.  The examiner expressly considered the specific audiometric findings in service by date, and specifically acknowledged positive evidence therein, including evidence of mild hearing loss in the right ear at 6000 Hertz.  Accordingly, the Board finds that there has been substantial compliance with the prior remand directives and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board acknowledges the representatives March 2015 argument that the Veteran's "induction audiological examination was flawed," based on evidence      in the service treatment records that the Veteran's hearing may have improved during his service, "which is not common for true hearing loss."  The Veteran     also asserted in his June 2010 substantive appeal that the separation examination results are unreliable or inaccurate because he was not tested in a soundproof booth.  However, neither the Veteran nor his representative has submitted any competent evidence in support of the assertions that the medical testing was inadequate, and absent such, the Board finds no reason to declare the contemporaneous reports of evaluation in service otherwise inadequate.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to   the Veteran.

II.  Analysis

The Veteran contends that he currently has bilateral hearing loss that is related to acoustic trauma in military service.  Specifically, he asserts that he experienced acoustic trauma from exposure to aircraft while working as an aircraft mechanic during service, and such trauma caused his current hearing loss.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for  a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, current medical records, including a December 2014 VA examination report, show a diagnosis of bilateral sensorineural hearing loss and findings that meets the criteria of 38 C.F.R. § 3.385.  Thus, a current disability has been established.  The question becomes whether the current disability is related to service. 

Service personnel records show that the Veteran served as an aircraft mechanic during active duty.  As an aircraft mechanic it is likely that the Veteran was exposed to loud noises; thus, noise exposure is consistent with the conditions of his active military service.  The Board finds that the Veteran's history of in-service acoustic trauma is credible.  

Service treatment records do not reveal a hearing loss disability consistent with 38 C.F.R. § 3.385 in either ear during service.  The Veteran's 1973 separation examination revealed hearing to be within normal limits, with all puretone thresholds at 500 to 4000 Hertz being 15 decibels or below.  On the accompanying Report of Medical History, the Veteran denied ear problems and hearing loss.  Thus, a hearing loss disability was not shown during service.  Nor is there any competent evidence establishing hearing loss to a compensable degree within one year of service.  Accordingly, the presumptive provisions of 38 C.F.R. § 3.309(a) are not for application.

Although the Veteran has a current hearing loss disability and a history of acoustic trauma in service, competent evidence linking the current condition to service is required to establish service connection.  On this question, however, the most probative evidence is against the claim. 

In this regard, a VA examiner opined in December 2014 that it is less likely as not that the Veteran's currently diagnosed bilateral hearing loss is related to his noise exposure in service, or any other incident therein.  The examiner acknowledged the Veteran's noise exposure and specific audiometric findings in service, but found that, because of findings of normal hearing upon physical examination at separation, a lack of significant threshold shift in service, and the fact that research does not support delayed onset hearing loss, the Veteran's current hearing loss is not related to service.  In support of the opinion, the examiner cited to specific studies that concluded that a delay of many years in the onset of noise-induced hearing loss following earlier noise exposure is unlikely, and that there is no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.

The Board finds that the VA examiner's opinion is entitled to great probative  weight as it was provided following examination of the Veteran and the examiner considered the Veteran's medical records, discussed the Veteran's medical history, provided a conclusive opinion, and offered clear reasoning explaining why the Veteran's current bilateral hearing loss is not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, there are no competent contrary medical opinions of record.  Instead, the December 2014 VA examiner's opinion is consistent with other evidence of record, including prior opinions offered by VA examiners in May 2014 and April 2009, and the Veteran's January 1973 affirmative denial of hearing loss.  While   the Veteran submitted a private audiology report dated in June 2009 in which he reported noise exposure in service and current hearing loss, that report contains no etiological opinion.

Although the Veteran believes that his current hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of  hearing loss require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hearing loss is not competent medical evidence.  The Board finds the opinion of the 2014 VA examiner to be significantly more probative than the Veteran's lay assertions.  

The Board also observes that while the Veteran has reported experiencing tinnitus since service, such as in a November 2008 statement, he has not specifically asserted the same for hearing loss.  Nor did he report hearing loss since service during private June 2009 audiological evaluation.  However, to the extent that the Veteran's statement in his June 2010 substantive appeal that his hearing loss had its inception in service could be interpreted as alleging onset and continuity since, the Board finds that assertion not credible.  As noted, the Veteran affirmatively denied hearing loss at separation in January 1973, and did not otherwise report hearing loss during early VA treatment from November 2008 to March 2009.  Indeed, none was reported on past medical history or review of systems relating to head, eyes, ears, nose, and throat in February 2009.  Thus, the Board finds any assertion of hearing loss in service and continuing since service to lack credibility.  

In summary, a hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the current hearing loss disability is related to service.  Accordingly, the claim for service connection for bilateral hearing loss is denied. 

As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


